PER CURIAM:
Fredrick Gibbs appeals the district court’s order and judgment denying relief on his 42 U.S.C. § 1983 (2000) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Gibbs v. Thomas, No. 5:04-ct-00422-FL (E.D.N.C. Apr. 9, 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.